Citation Nr: 0406558	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-08 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Legal eligibility to nonservice-connected death pension.  

2.  Legal eligibility to accrued benefits. 

3.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to December 1945.  He died on November [redacted], 1973.  The 
appellant is his surviving spouse.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO also determined that the appellant 
was not legally eligible for a nonservice-connected death 
pension or accrued benefits.  The appellant appealed these 
determinations.


FINDINGS OF FACT

1.  The veteran had recognized military service as a guerilla 
from June 1944 to December 1945 (during World War II).

2.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

3.  The veteran did not have any claims pending at the time 
of his death.

4.  The veteran died on November [redacted], 1973 and his certificate 
of death found the cause of his death to be "celebral 
attack."

5.  The cause of the veteran's death was not incurred in 
active service.




CONCLUSIONS OF LAW

1.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2003).

2.  There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  

3.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 
5103A (West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of November 2000, the RO informed 
the appellant that she did not meet the legal requirements 
for entitlement to a nonservice-connected death pension or 
accrued benefits.  She was informed that recognized guerilla 
service would not make her eligible for a nonservice-
connected pension and that there was no legal entitlement to 
accrued benefits, as she did not file this claim within one 
year of the veteran's death.  She was also told that there 
was no evidence demonstrating a relationship between the 
cause of the veteran's death and his active service.

By letter of February 2002, VA informed the appellant of the 
actions she must take and the type of evidence required in 
order to establish her claim for service connection for the 
cause of the veteran's death, as well as of her and VA's 
respective duties.  This letter informed her of the need for 
lay/medical evidence that would show the veteran's claimed 
cause of death had been incurred as a result of his military 
service.  This letter also notified the appellant of the type 
of actions that were required of her, to include her 
identification of pertinent evidence and her own attempt to 
obtain and forward this evidence to VA.  The February 2002 
letter informed her of the development that would be 
completed by VA in substantiating her claim, to include 
obtaining pertinent medical records and a VA medical opinion, 
if appropriate.  Finally, this letter requested that the 
appellant submit all pertinent evidence in her possession to 
VA as soon as possible.  See Section titled "When and Where 
Do You Send the Information or Evidence."

In the Statement of the Cases (SOC) issued in May 2002 and 
Supplemental Statement of the Cases (SSOC) issued in November 
2002, VA specifically notified the appellant of the evidence 
that it had considered.  The SOC and SSOC also notified her 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  Specifically, the SOC and SSOC 
notified the appellant of the relevant law and regulations 
and she was given an opportunity to comment on them.  Based 
on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The appellant has not asserted that the 
veteran ever received medical treatment from VA or that he 
ever filed claims for disability benefits with the Social 
Security Administration or workers' compensation benefits 
with the Department of Labor.  Thus, there is no indication 
that other Federal department or agency records exist, that 
are pertinent to the issues decided below, that should be 
requested.  See 38 U.S.C.A. § 5106.  

As the veteran is deceased, he cannot report for a VA 
compensation examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).   A VA medical opinion regarding the etiology 
of the veteran's cause of death is not required in this case 
as there is sufficient medical evidence in the 
contemporaneous medical records and post-service private 
medical reports to establish an equitable decision.  The 
service medical records do not contain blood pressure 
readings taken two or more times on at least three different 
days.  A claim for hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  A diagnosis of hypertension 
during service or to a degree of ten percent within the first 
post-service year cannot be substantiated on a lack of 
records showing blood pressure readings.  There is no 
indication that hypertension may be associated with the 
veteran's active service or that records may be obtained to 
substantiate the claim.  In short, there is no reasonable 
possibility that a medical opinion would aid in 
substantiating this claim.  

The appellant has indicated that the veteran received post-
service medical treatment for his cause of death.  In a 
letter of December 2000, she indicated that the veteran had 
died while being treated at a hospital in "Narvacan, Ilocos 
Sur."  The letter of February 2002 requested the appellant 
provide specific information regarding this treatment to 
include the name/agency, address, and time period.  The 
appellant was provided a VA Form 21-4142 (Authorization for 
Release of Information) and was requested to complete this 
form and return it to the RO.  She failed to provide this 
information or return a completed release form.

Instead, the appellant provided typed letters from a 
physician and nurse who indicated they had treated the 
veteran during his lifetime.  Both healthcare professionals 
noted that the veteran's treatment records had been 
destroyed.  

Without the assistance of the appellant to adequately 
identify the location of the veteran's treatment and/or 
provide signed release forms, VA is prohibited from obtaining 
these private records.  Regardless, the letters from the 
healthcare professionals have revealed the probability that 
these records have been destroyed and are no longer 
available.  Therefore, further efforts to develop this 
private medical evidence would be futile.  The RO 
specifically informed the appellant in the SOC of May 2002 
that it had been unable to develop evidence of a medical 
nexus due to her failure to respond to its letters.  
Therefore, VA has fulfilled its duty to inform the appellant 
of its inability to obtain the identified private medical 
evidence.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  

As noted above, the appellant was provided the opportunity to 
request a hearing before VA on the VA Form 9 (Appeal to Board 
of Veterans' Appeals) provided to her in May 2002.  In a 
letter of July 2002, she indicated that she did not wish to 
attend such a hearing.  By letter of February 2004, VA 
informed the appellant that her case was being forwarded to 
the Board and, in effect, that it would not undertake any 
further development in this claim.  Based on the above 
analysis, the Board finds that VA has fulfilled its duty to 
assist the appellant in the development of the claims decided 
below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in February 2002 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
November 2000, the RO simultaneously informed the appellant 
of the requirements for legal entitlement for accrued 
benefits and a nonservice-connected death pension, and 
notified her that these claims had been denied.  As the 
appellant is not eligible for a nonservice-connected death 
pension or accrued benefits as a matter of law, there is no 
additional/pertinent information to dispute VA's findings of 
November 2000.  Thus, further development of these issues 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice can change this legal finding.  The legal 
outcome is clearly dictated by the existing law regardless of 
any further notice the appellant might receive.  Therefore, 
any error for noncompliance with the notice provisions of the 
VCAA is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Turning to the issue of service connection for the cause of 
the veteran's death, because the VCAA notice in this case was 
not provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Regardless, the RO provided a rating decision to the 
appellant in April 2002 that readjudicated under the 
provisions of the VCAA the issue of service connection for 
the cause of the veteran's death.  This decision appears to 
correct any deficiency in the timing of the February 2002 
notice.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Entitlement to Death Pension Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the U. S. Army confirmed in March 1975 
that the veteran had active military service for VA purposes 
(that is, recognized guerrilla service) from June 1944 to 
December 1945.  The service department's determination that 
the veteran had recognized guerrilla service, which ended in 
December 1945, is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532. 

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits. Therefore, the appellant's claim for 
entitlement to VA death pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).




Entitlement to Accrued Benefits

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311.  The 
standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310.  
Issues involved in a claim for DIC are decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106.

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121.  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death."  Zevalkink, 102 F.3d at 
1242 (holding that accrued benefits are amounts "due and 
unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  See also, Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) ("a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.")  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c).  The appellant having 
claimed entitlement to accrued benefits, the first inquiry is 
whether she filed a timely claim for accrued benefits within 
one year after the date of death.

In this case, the appellant submitted an application for 
burial benefits in August 1974.  A $900.00 allowance for 
funeral and burial expenses was given to the appellant in 
March 1975.  The appellant did not apply for any other type 
of death benefits until December 1989.  By letter of October 
1990, the RO informed her that her claims for "death 
benefits" and a "death pension benefits based on [the 
veteran's] death not due to service."  The appellant did not 
specifically state that she was claiming accrued benefits in 
any of her correspondence with the RO.  However, the law 
provides that a claim by a surviving spouse for DIC "shall 
also be considered to be a claim for...accrued benefits."  
38 U.S.C.A. § 5101(b)(1) (West 2002); see Isenhart v. 
Derwinski, 3 Vet. App. 177, 179 (1992).  It appears that the 
appellant did not file a claim for any type of DIC or 
nonservice-connected pension until December 1989, over 15 
years after the veteran's death.  

Even if the request for burial benefits in 1974 is liberally 
interpreted as an informal claim for accrued benefits, there 
is no basis for the award of accrued benefits in the current 
case.  The veteran made no claims during his lifetime and no 
claims were "pending at the time of his death."  The 
appellant has not made any specific allegations or 
contentions that her husband had filed for VA compensation 
prior to his death or that he was eligible for such 
compensation.  Therefore, as the appellant's claim was not 
derived from a claim that the veteran had pending at the time 
of his death, it must be denied for a lack of legal merit.  
Sabonis, supra.


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and cardiovascular-renal disease 
(hypertension) has become manifest to a degree of ten percent 
disabling within one year of his or her separation from 
active military service; such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The appellant has alleged that the veteran's cause of death 
(i.e., cerebral attack) was the result of his military 
service.  Although a lay person is competent to testify as to 
his or her experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Official Philippine documents attest that the veteran died on 
November [redacted], 1973 due to "celebral attack."  A private 
nurse's statement of June 2002 indicated that he had been 
treated for hypertension, with a reading of 180/100, by her 
clinic beginning in 1950.  A private physician in a letter of 
June 2002 indicated that he had treated the veteran for 
malignant hypertension, with readings fluctuating from 
210/120 to 170/100, from 1968 until his death.  The veteran's 
complaints were dizziness and headaches.  This physician 
indicated that the veteran's hypertension had led to cardiac 
failure in the later part of his life.  It was noted by the 
physician that the veteran's death certificate documents were 
prepared by a layperson and would not use proper medical 
terminology.  He opined that the veteran's cause of death was 
related to his hypertension.  Both the nurse and physician 
indicated that the veteran's private treatment records had 
been destroyed.

The veteran made no claim before VA during his lifetime that 
he had incurred any type of disease or disability as a result 
of his military service.  The service medical records contain 
a physical examination conducted in September 1945, at which 
time the veteran's blood pressure was 100/60.  Separation 
examination dated in November 1945 disclosed a blood pressure 
reading of 138/80.  The examiner found the veteran physically 
unfit due to hypertension.  To the question of whether this 
disease was incurred in the line of duty or would result in 
disability or untimely death, the examiner placed a question 
mark.  

The medical opinion of June 2002 states that the veteran's 
cause of death was related to hypertension.  The nurse's 
statement of the same month shows post-service treatment of 
such a disorder beginning in 1950, approximately five years 
after the veteran's separation from active military service.  
Neither of these opinions has associated the onset of 
hypertension with the veteran's military service.  
Regardless, to the extent that these medical professionals 
have diagnosed the veteran as having hypertension, their 
statements have little probative value.  Specifically, the 
nurse and physician purport to recall the veteran's exact 
blood pressure readings decades after treating him; however, 
neither had any records available for review as they reported 
that the veteran's records had been destroyed.  Their 
statements, therefore, strain credibility.        

The examiner in November 1945 provided a diagnosis of 
hypertension.  However, the blood pressure readings noted 
during service do not support such a diagnosis.  The blood 
pressure readings at that time were 100 systolic and 60 
diastolic and 138 systolic and 80 diastolic.  According to 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), 
hypertension or isolated systolic hypertension must be 
confirmed by reading taken two or more times on at least 
three different days.  The term hypertension is defined as 
diastolic blood pressure predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominately 160 or greater with a diastolic 
blood pressure of less than 90.  The blood pressure readings 
taken twice during service are not sufficient for a 
recognized diagnosis under VA regulations.  In addition, the 
reported reading of 100/60 and 138/80 do not meet the 
criteria for recognized hypertension of 160/90.  Accordingly, 
the diagnosis of hypertension during service is refuted by 
the objective findings.  

According to the Court's holding in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), a VA adjudicator cannot base a 
decision on his or her own unsubstantiated medical opinion.  
The Board's analysis above is not based on its own medical 
opinion.  Instead, the Board has reviewed that 
contemporaneous medical evidence (that is, the actual blood 
pressure readings of September and November 1945) in 
connection with the established definition of hypertension 
provided in VA regulation.  Thus, the Board's decision is 
substantiated by both the contemporaneous medical evidence 
and the current regulatory definition of hypertension.

In sum, the probative medical evidence does not establish 
that the cause of the veteran's death were incurred or 
aggravated during his military service or within any 
applicable presumptive period.  There was no evidence of a 
cerebral attack during service or any related pathology, and 
there is no medical evidence of record relating this 
condition to the veteran's active service.  Accordingly, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a nonservice-connected death pension is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



